Adverting to the 64th and 68th sections of the same act, copies of the bond and reasons should make a part of the record sent, and not the original, which should remain among the proceedings below. But if the appellee, for whose benefit these regulations were made, chooses to dispense with them he may do so. It was then stated that it did not appear an appeal had been granted.
The certificate of the clerk stated that an appeal was prayed, but did not show that an appeal was granted; and unless it were granted, this court could not entertain jurisdiction of the cause.